Exhibit 10.3

LOGO [g38924g30m45.jpg]

 

Allscripts-Misys Healthcare Solutions, Inc.    17 August 2010 222 Merchandise
Mart Plaza, Suite 2024    Chicago, IL 60654    USA   

Dear Sir,

ON DEMAND BANK GUARANTEE NO: T406354

We are informed by Misys plc (company number 01360027) (“Misys”) that it has
entered into a framework agreement with you dated as of June 9, 2010 (as
amended, varied or modified from time to time) (the “Framework Agreement”). We
have been requested to issue this on demand bank guarantee in connection with
Section 10.10(a) of the Framework Agreement.

In consideration of your entering into the Framework Agreement, we, The Royal
Bank of Scotland plc, London Trade Services Centre, Bonds and Guarantees, PO Box
39971, Devonshire Square, London EC2M 4XB, irrevocably and unconditionally
undertake, as primary obligor, to pay to you from time to time on your first
written demand over original hand-written signatures in the form of Exhibit A
(including all attachments required by paragraph 3 of Exhibit A) (a “Demand
Notice”), and waiving all rights of objection and defence and without reference
to Misys or the Framework Agreement and despite any objection by Misys or its
affiliates, an amount or amounts not exceeding in aggregate the Maximum
Guarantee Amount (as defined below).

A Demand Notice must be received by us prior to the expiration of this guarantee
and must be executed on your behalf by your Chief Executive Officer (whose
signature thereon must match the specimen signature contained in Exhibit F). You
are not limited in the number of Demand Notices you may make hereunder;
provided, however, that the aggregate sum of all amounts demanded under such
Demand Notices may in no event exceed the Maximum Guarantee Amount (as defined
below). All amounts payable under this guarantee will be paid in U.S. dollars.

Any Demand Notice shall be validly given by you if delivered to us in person at
our above address or to our office in the U.S.A. as follows:

The Royal Bank of Scotland plc

600 Washington Boulevard

Stamford, CT, 06901

Attn: Letter of Credit Department



--------------------------------------------------------------------------------

Any Demand Notice that you give shall be deemed to have been received by us on
the day of actual delivery to us in person at either of the above stated
addresses.

We shall accept any executed Demand Notice as conclusive evidence that the
amount claimed is due to you under this guarantee.

ALWAYS PROVIDED THAT

 

1. Our liability under this guarantee is limited to an amount or amounts not
exceeding in aggregate US$168,000,000.00 (United States Dollars One Hundred and
Sixty Eight Million) (the “Maximum Guarantee Amount”) as reduced from time to
time by a notice from Misys in the form of Exhibit B hereto signed by the Chief
Executive Officer of Misys (whose signature thereon must match the specimen
signature contained in Exhibit F) (including all attachments required by
paragraph 3 of Exhibit B) (a “Reduction Notice”).

 

2. This guarantee will come into force on 17 August 2010.

 

3. This guarantee will expire upon our receipt of a duly executed certificate of
the Chief Executive Officer of Misys (whose signature thereon must match the
specimen signature contained in Exhibit F) certifying that this guarantee is
terminated in the form of Exhibit C hereto (including all attachments required
by paragraph 3 of Exhibit C) (a “Release Notice”).

This guarantee is personal to yourselves and is not transferable or assignable,
except that this guarantee shall inure to the benefit of your successors in
title by operation of law.

Except to the extent it is inconsistent with the express terms of this
guarantee, this guarantee is subject to the International Standby Practices 1998
(International Chamber of Commerce Publication No. 590).

Upon receipt by us of a notice in the form of either Exhibit D-1 or Exhibit D-2
(each, a “Bank Notice”) stating that a payment is required (in the case of
Exhibit D-1) or an event permitting the reduction or termination of this
guarantee has occurred (in the case of Exhibit D-2), we shall, within one
business day following receipt thereof, send by confirmed facsimile to each of
you and Misys a copy of such Bank Notice to the addresses for you and Misys
contained in Exhibit E hereto. Bank Notices must be signed by the Chief
Executive Officer of Allscripts or Misys (whichever is applicable), whose
signature thereon must match the specimen signature contained in Exhibit F.

Notwithstanding anything herein to the contrary, we shall not make any payment
pursuant to a Demand Notice received by us unless and until seven (7) business
days have elapsed from our receipt of a Bank Notice from you specifying the
payment amount to be demanded.



--------------------------------------------------------------------------------

Notwithstanding anything herein to the contrary, we shall not reduce or
terminate this guarantee pursuant to a Reduction Notice or Release Notice
received from Misys unless and until ten (10) business days have elapsed from
our receipt of a Bank Notice from Misys specifying the reduction amount or
stating that an event permitting the termination of this guarantee has occurred,
respectively.

This guarantee and all non-contractual obligations arising out of or in
connection with this guarantee shall be governed by and construed in accordance
with the laws of England and Wales and we hereby irrevocably submit to the
exclusive jurisdiction of the English courts to settle any dispute arising out
of or in connection with this guarantee (including any dispute regarding the
existence, validity or termination of this guarantee or any non-contractual
obligation arising out of or in connection with this guarantee).

 

SUBSCRIBED for and on behalf of    )       THE ROYAL BANK OF SCOTLAND plc by   
)       Martin Savio Haynes acting under a power of attorney    )    /s/ Martin
Savio Haynes    in his favour dated 19 September 2008 at Edinburgh    )       on
17 August 2010    )      

 

in the presence of: Signature of Witness:   /s/ Anjali Susan Lancaster

Full Name: Anjali Susan Lancaster

Address:   The Royal Bank of Scotland plc

London Trade Services Centre

Bonds and Guarantees

PO Box 39971

Devonshire Square

London EC2M 4XB

We hereby irrevocably submit to the exclusive jurisdiction of the English courts
to settle any dispute arising out of or in connection with this guarantee
(including any dispute regarding the existence, validity or termination of this
guarantee or any non-contractual obligation arising out of or in connection with
this guarantee).

 

Duly executed and delivered as a deed by

ALLSCRIPTS-MISYS HEALTHCARE SOLUTIONS, INC.

By:   /s/ Glen Tullman Name:   Glen Tullman Title:   Chief Executive Officer



--------------------------------------------------------------------------------

EXHIBIT A

FORM OF DEMAND NOTICE

 

To:    The Royal Bank of Scotland plc    London Trade Services Centre    Bonds
and Guarantees    PO Box 39971    Devonshire Square    London EC2M 4XB    Attn:
Centre Manager    Or To:    The Royal Bank of Scotland plc    600 Washington
Boulevard    Stamford, CT, 06901    Attn: Letter of Credit Department    Date
[                    ]

The undersigned, the Chief Executive Officer of Allscripts Healthcare Solutions,
Inc. (“Allscripts”), as beneficiary under that certain on demand bank guarantee
No. T406354 dated 17 August, 2010 (the “Guarantee”), granted by The Royal Bank
of Scotland plc (the “Issuing Bank”), hereby provides notice to the Issuing Bank
as follows:

 

1. We hereby demand payment in the amount of $            .

 

2. We hereby certify that each of the Transaction Tax Conditions or Post-Closing
Franchise Tax Conditions (as defined in the Framework Agreement) has been
satisfied.

 

3. We hereby certify that attached hereto is a copy of resolutions adopted by
the Board of Directors of Allscripts affirming that the Board of Directors of
Allscripts has determined that each of the Transaction Tax Conditions or
Post-Closing Franchise Tax Conditions (as defined in the Framework Agreement)
has been satisfied, which resolutions are complete and accurate and were duly
passed by the Board of Directors of Allscripts and have not been altered,
amended or rescinded and remain in full force and effect as of the date of this
Demand Notice.

 

4. We hereby certify that the amount hereby demanded, when aggregated with any
other amount or amounts previously demanded under the Guarantee, does not exceed
the Maximum Guarantee Amount available under the Guarantee on the date hereof,
as determined in accordance with the terms of the Guarantee.

 

5. Payment by the Issuing Bank pursuant to this demand notice shall be made to
                    , ABA Number                                     , Account
Number                                                  , Attention:
                                , Re:                                 .



--------------------------------------------------------------------------------

Capitalised terms used herein and not otherwise defined herein shall have the
meanings given to them in the Guarantee.

 

ALLSCRIPTS HEALTHCARE SOLUTIONS, INC. By:  

 

Name:   Glen Tullman Title:   Chief Executive Officer



--------------------------------------------------------------------------------

EXHIBIT B

FORM OF REDUCTION NOTICE

 

To:    The Royal Bank of Scotland plc    London Trade Services Centre    Bonds
and Guarantees    PO Box 39971    Devonshire Square    London EC2M 4XB    Attn:
Centre Manager    Or To:    The Royal Bank of Scotland plc    600 Washington
Boulevard    Stamford, CT, 06901    Attn: Letter of Credit Department

Date [                    ]

The undersigned, the Chief Executive Officer of Misys plc (“Misys”), the
arranger of that certain on demand bank guarantee No. T406354 dated 17 August,
2010 (the “Guarantee”), granted by The Royal Bank of Scotland plc (the “Issuing
Bank”), hereby provides notice to the Issuing Bank as follows:

 

1. We hereby request that the Maximum Guarantee Amount be reduced to
$            .

 

2. We hereby certify that the conditions set forth in Section 10.10(a) of the
Framework Agreement for the reduction of the Maximum Guarantee Amount as
requested in paragraph 1 above have been satisfied.

 

3. We hereby certify that attached hereto is a copy of resolutions adopted by
the Board of Directors of Misys affirming that the conditions set forth in
Section 10.10(a) of the Framework Agreement for the reduction of the Maximum
Guarantee Amount as requested in paragraph 1 above have been satisfied, which
resolutions are complete and accurate and were duly passed by the Board of
Directors of Misys and have not been altered, amended or rescinded and remain in
full force and effect as of the date of this reduction notice.

Capitalised terms used herein and not otherwise defined herein shall have the
meanings given to them in the Guarantee.



--------------------------------------------------------------------------------

MISYS PLC By:  

 

Name:   J. Michael Lawrie Title:   Chief Executive Officer



--------------------------------------------------------------------------------

EXHIBIT C

FORM OF RELEASE NOTICE

 

To:    The Royal Bank of Scotland plc    London Trade Services Centre    Bonds
and Guarantees    PO Box 39971    Devonshire Square    London EC2M 4XB    Attn:
Centre Manager    Or To:    The Royal Bank of Scotland plc    600 Washington
Boulevard    Stamford, CT, 06901    Attn: Letter of Credit Department

Date [                    ]

The undersigned, the Chief Executive Officer of Misys plc (“Misys”), the
arranger of that certain on demand bank guarantee T4063564 dated 17 August, 2010
(the “Guarantee”), granted by The Royal Bank of Scotland plc (the “Issuing
Bank”), hereby provides notice to the Issuing Bank as follows:

 

1. We hereby request that the Guarantee be terminated with immediate effect.

 

2. We hereby certify that one of the conditions set forth in Section 10.10(a) of
the Framework Agreement for the full release and termination of the Guarantee
has been satisfied (without any required reduction of the released amount under
Section 10.10(a) of the Framework Agreement).

 

3. We hereby certify that attached hereto is a copy of resolutions adopted by
the Board of Directors of Misys affirming that one of the conditions set forth
in Section 10.10(a) of the Framework Agreement for the full release and
termination of the Guarantee has been satisfied (without any required reduction
of the released amount under Section 10.10(a) of the Framework Agreement), which
resolutions are complete and accurate and were duly passed by the Board of
Directors of Misys and have not been altered, amended or rescinded and remain in
full force and effect as of the date of this release notice.

Capitalised terms used herein and not otherwise defined herein shall have the
meanings given to them in the Guarantee.



--------------------------------------------------------------------------------

MISYS PLC By:  

 

Name:   J. Michael Lawrie Title:   Chief Executive Officer



--------------------------------------------------------------------------------

EXHIBIT D-1

FORM OF BANK NOTICE

 

To:    Misys plc    One Kingdom Street    Paddington    London W2 6BL, UK   
Attention: General Counsel    Facsimile number: +44 (0)20 3320 1771 Cc:    The
Royal Bank of Scotland plc    London Trade Services Centre    Bonds and
Guarantees    PO Box 39971    Devonshire Square    London EC2M 4XB    Attn:
Centre Manager    Facsimile number +44 (0)20 7672 6225    Or Cc:    The Royal
Bank of Scotland plc    600 Washington Boulevard    Stamford, CT, 06901    Attn:
Letter of Credit Department    Date [                    ]

RE: On demand bank guarantee No. T406354 dated 17 August, 2010

The undersigned, the Chief Executive Officer of Allscripts Healthcare Solutions,
Inc. hereby provides notice to Misys plc (“Misys”) as follows:

 

1. [Reason for payment to be specified in accordance with Section 10.10 of the
Framework Agreement and appropriate evidence (if any) to be attached].

 

2. Misys has agreed to indemnify Coniston, Inc. or such Arsenal Group Member
from the [Transaction Tax] [Post-Closing Franchise Tax] described in paragraph 1
above pursuant to Section [—] of the Framework Agreement.

 

3. We therefore hereby request that Misys make payment in the amount of
$             in satisfaction of the [Transaction Tax] [Post-Closing Franchise
Tax] described in paragraph 1 above to or on behalf of Coniston, Inc. or such
Arsenal Group Member within seven (7) business days after receipt by Misys of
this notice.



--------------------------------------------------------------------------------

4. If Misys fails to make the payment requested in paragraph 3 above within
seven (7) business days after receipt of this notice, we intend to demand
payment of the amount set forth in paragraph 3 above pursuant to a Demand Notice
to be delivered to The Royal Bank of Scotland plc.

Capitalised terms used herein and not otherwise defined herein shall have the
meanings given to them in the Framework Agreement.

 

ALLSCRIPTS HEALTHCARE SOLUTIONS, INC. By:  

 

Name:   Glen Tullman Title:   Chief Executive Officer



--------------------------------------------------------------------------------

EXHIBIT D-2

FORM OF BANK NOTICE

 

To:    Allscripts Healthcare Solutions, Inc.    222 Merchandise Mart Plaza,
Suite 2024    Chicago, IL 60654    Attention: General Counsel    Facsimile
number: +1 312 506 1208 Cc:    The Royal Bank of Scotland plc    London Trade
Services Centre    Bonds and Guarantees    PO Box 39971    Devonshire Square   
London EC2M 4XB    Attn: Centre Manager    Facsimile number +44(0)207 672 6225
   Or Cc:    The Royal Bank of Scotland plc    600 Washington Boulevard   
Stamford, CT, 06901    Attn: Letter of Credit Department    Date
[                    ]

RE: On demand bank guarantee No. T406354 dated 17 August, 2010

The undersigned, the Chief Executive Officer of Misys plc hereby provides notice
to Allscripts Healthcare Solutions, Inc. (“Allscripts”) as follows:

[For any reduction of a guarantee:]

 

1. [Reason for reduction to be specified in accordance with Section 10.10 of the
Framework Agreement and appropriate evidence (if any) to be attached].

 

2. The occurrence of the event described in paragraph 1 above satisfies the
conditions for the reduction of the amount of the PLR Bank Guarantee set forth
in Section 10.10(a) of the Framework Agreement.

 

3. We therefore intend to deliver to The Royal Bank of Scotland plc, ten
(10) business days after receipt by Allscripts of this notice, a Reduction
Notice instructing The Royal Bank of Scotland plc to reduce the maximum
guarantee amount of the PLR Bank Guarantee to $             in accordance with
Section 10.10(a) of the Framework Agreement.



--------------------------------------------------------------------------------

Or

[For any termination of a guarantee:]

 

1. [Reason for termination to be specified in accordance with Section 10.10 of
the Framework Agreement and appropriate evidence (if any) to be attached].

 

2. The occurrence of the event described in paragraph 1 above satisfies the
conditions for the full release and termination of the PLR Bank Guarantee set
forth in Section 10.10(a) of the Framework Agreement (without any required
reduction of the released amount under Section 10.10(a) of the Framework
Agreement).

 

3. We therefore intend to deliver to The Royal Bank of Scotland plc, ten
(10) business days after receipt by Allscripts of this notice, a Release Notice
instructing The Royal Bank of Scotland plc to fully release and terminate the
PLR Bank Guarantee in accordance with Section 10.10(a) of the Framework
Agreement (without any required reduction of the released amount under
Section 10.10(a) of the Framework Agreement).

Capitalised terms used herein and not otherwise defined herein shall have the
meanings given to them in the Framework Agreement.

 

MISYS PLC By:  

 

Name:   J. Michael Lawrie Title:   Chief Executive Officer



--------------------------------------------------------------------------------

EXHIBIT E

ADDRESSES FOR ALLSCRIPTS AND MISYS

 

If to Allscripts, to: Allscripts Healthcare Solutions, Inc. 222 Merchandise Mart
Plaza, Suite 2024 Chicago, IL 60654 Telephone:       +1 800 654 0889 Fax:      
+1 312 506 1205 Attn:      Corporate Secretary If to Misys, to: Misys plc One
Kingdom Street Paddington London W2 6BL, UK Telephone:       +44 (0)20 3320 5000
Fax:       +44 (0)20 3320 1771 Attn:      General Counsel

Each of Allscripts and Misys may change its address for receipt of notices under
this guarantee by delivering a written notice to us (with a copy to Allscripts
or Misys, as the case may be), which upon receipt by us shall automatically
amend this Exhibit E and replace the then existing address with the new address.



--------------------------------------------------------------------------------

EXHIBIT F

SPECIMEN SIGNATURES

Specimen signature of the

Chief Executive Officer of Allscripts-Misys

Healthcare Solutions, Inc.

 

Name: Glen Tullman

 

Signature: /s/ Glen Tullman

  

Specimen signature of the Chief

Executive Officer of Misys plc

 

Name: J. Michael Lawrie

 

Signature: /s/ J. Michael Lawrie

  

In the event that either of Allscripts or Misys changes its Chief Executive
Officer, then Allscripts or Misys (as the case may be) shall deliver a specimen
signature of the new Chief Executive Officer to us (with a copy to Allscripts or
Misys, as the case may be), which upon receipt by us shall automatically amend
this Exhibit F and replace the then existing specimen signature with the new
specimen signature.